EXHIBIT 10.5

 

AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT, dated as of April 30,
2012 (this “Amendment”), is among:

 

(a)           Ferrellgas Receivables, LLC, a Delaware limited liability company
(“Seller”),

 

(b)           Ferrellgas, L.P., a Delaware limited partnership (“Ferrellgas”),
as initial Servicer (the initial Servicer together with Seller, the “Seller
Parties” and each a “Seller Party”),

 

(c)           Wells Fargo Bank, N.A., individually (“Wells” or a “Purchaser”),

 

(d)           Fifth Third Bank, individually (“Fifth Third” or a “Purchaser”)
and as a co-agent (a “Co-Agent”),

 

(e)           SunTrust Bank, individually (“SunTrust” or a “Purchaser”) and as a
co-agent (a “Co-Agent”), and

 

(f)            Wells, as administrative agent for the Purchasers (hereinafter
defined) (together with its successors and assigns, the “Administrative Agent”
and, together with the Co-Agents, the “Agents”).

 

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I and, if not defined
therein, the meanings assigned to such terms in the Receivable Sale Agreement
referenced therein.

 

PRELIMINARY STATEMENTS

 

A.            The Seller Parties, the Purchasers and the Agents are party to
that certain Receivables Purchase Agreement dated as of January 19, 2012 (as
modified from time to time, the “Agreement”; capitalized terms used and not
otherwise defined herein shall have the meanings attributed thereto in the
Agreement)..

 

B.            The Seller Parties have requested that the Purchasers and the
Agents agree to amend the Agreement as set forth in Section 1 below.

 

C.            The Agents and the Purchasers are willing to agree to the
requested amendments, on the terms and subject to the conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby further agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1.              Amendments.

 

1.1.         The definition of “Interim Reporting Date” set forth in Exhibit I
to the Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Interim Reporting Date” means (a) the third Business Day of each calendar week,
(b) the eighth Business Day of each calendar month beginning on or after May 1,
2012, and (c) each Business Day following not less than three Business Days’
prior written notice from the Administrative Agent that it desires daily
reporting.

 

1.2.         The definition of “Net Receivables Balance” set forth in Exhibit I
to the Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time, reduced by the aggregate amount
(without double-counting) by which the Outstanding Balance of all Eligible
Receivables of any one Obligor exceeds the Concentration Percentage of the
Outstanding Balance of all Eligible Receivables.

 

1.3.         The following new definition is hereby added to Exhibit I to the
Agreement in its appropriate alphabetical order:

 

“Concentration Percentage” means, at any time in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the percentage determined according to the following table for
Obligors who have a non-credit-enhanced, senior unsecured short term debt rating
currently assigned to them by S&P or Moody’s (or in the absence thereof, the
equivalent non-credit enhanced long-term unsecured senior debt ratings):

 

Level

 

S&P Short-Term
Rating (if no long-
term rating is
available)

 

Moody’s Short-
Term Rating (if no
long-term rating is
available)

 

S&P Rating
Long-Term
Rating

 

Moody’s Long-
Term Rating

 

Concentration
Percentage

 

1

 

A-1+

 

P-1

 

AA or better

 

Aa2 or better

 

10%

 

2

 

A-1

 

P-1

 

≥ A

 

≥ A2

 

8%

 

3

 

A-2

 

P-2

 

≥ BBB

 

≥ Baa2

 

6%

 

4

 

A-3

 

P-3

 

BBB-

 

Baa3

 

4%

 

5

 

Below A-3 or Not Rated by either S&P or Moody’s

 

Below P-3 or Not Rated by either S&P or Moody’s

 

Below BBB- or Not Rated by either S&P or Moody’s

 

Below Baa3 or Not Rated by either S&P or Moody’s

 

2.5%

 

 

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two (if there is only one rating level
difference), and one rating above the lower rating (if there are two or more
rating levels difference), (ii) if any Obligor has only one rating available,
the next lower rating category will apply, (iii) if any Obligor is not rated by
either S&P or Moody’s, the Concentration

 

2

--------------------------------------------------------------------------------


 

Percentage shall be the percentage set forth in level 5 above shall apply, and
(iv) if any Obligor’s payment obligation with respect to a Receivable is
guaranteed by such Obligor’s parent, the parent’s ratings will be used but shall
be subject to the other provisions of this definition.

 

1.4.         Exhibit VI to the Agreement is hereby amended and restated in its
entirety to read as set forth in Annex A to this Amendment.

 

1.5.         Exhibit VII to the Agreement is hereby amended and restated in its
entirety to read as set forth in Annex B to this Amendment.

 

Section 2.              Representations and Warranties.  Each Seller Party
hereby represents and warrants to the Agents and the Purchasers, as to itself,
as of the date hereof that:

 

2.1.         The execution and delivery by such Seller Party of this Amendment,
and the performance of its obligations under the Agreement as amended hereby,
are within its organizational powers and authority and have been duly authorized
by all necessary action on its part.  This Amendment has been duly executed and
delivered by such Seller Party.

 

2.2.         After giving effect to this Amendment, each of such Seller Party’s
representations and warranties set forth in Section 5.1 of the Agreement is true
and correct in all material respects as of the date hereof (except for such
representations and warranties that speak only as of an earlier date, in which
case they are true and correct as of such date).

 

Section 3.              Conditions Precedent.  This Amendment shall become
effective as of the date specified in the preamble hereto upon satisfaction of
each of the following conditions precedent:

 

3.1.         The Administrative Agent shall have received counterparts hereof
duly executed by each the Seller Parties, the Agents and the Required
Purchasers.

 

3.2.         Each of the Agents shall have received a fully-earned and
non-refundable amendment fee in an amount equal to the product of 0.025% and its
related Purchaser’s Commitment.

 

3.3.         All outstanding invoices of Barnes & Thornburg LLP shall have been
paid, and all reasonable fees and disbursements of Barnes & Thornburg LLP in
connection with the preparation of this Amendment for which the Seller has
received an invoice shall have been paid in full.

 

Section 4.              Miscellaneous.

 

4.1.         Except as expressly amended hereby, the Agreement remains unaltered
and in full force and effect.

 

3

--------------------------------------------------------------------------------


 

4.2.         THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

 

4.3.         SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
ANY AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR THE AGREEMENT AS AMENDED
HEREBY SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

4.3.         EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AMENDMENT, THE AGREEMENT AS AMENDED HEREBY OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

 

4.4.         This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).

 

4.5.         This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  Any executed counterpart of this
Amendment that is delivered by facsimile or electronic mail message attaching a
.PDF or other image of such executed counterpart shall, to the fullest extent
permitted by applicable law, have the same force and effect as an original of
such executed counterpart.

 

4.6.         Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4

--------------------------------------------------------------------------------


 

[The remainder of this page is blank intentionally]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

FERRELLGAS RECEIVABLES, LLC

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

Name:

J. Ryan VanWinkle

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

FERRELLGAS, L.P.

 

 

 

BY:  FERRELLGAS, INC., ITS GENERAL PARTNER

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

Name:

J. Ryan VanWinkle

 

Title:

Senior Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.,

 

Individually as Purchaser and as Administrative Agent

 

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

SVP

 

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK,

 

Individually as Purchaser and as a Co-Agent

 

 

 

 

 

By:

/s/ Joseph Franke

 

Name:

Joseph Franke

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK, individually as Purchaser and as a Co-Agent

 

 

 

 

By:

/s/ Mike Mendenhall

 

Name:

Mike Mendenhall

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

EXHIBIT VI

 

FORM OF MONTHLY REPORT

 

[See attached]

 

Exhibit VI-1

--------------------------------------------------------------------------------


 

Ferrellgas Receivables, LLC Monthly Servicer Report

For the Month Ended:

MM/DD/YY

($)

 

A/R ROLLFORWARD

 

Beginning Balance

Sales

Credit Memos

Payment Discounts

Chargeback Adjustments

Debit Memos

Total Bad Debt Write-offs

Net Collections - Includes Non A/R Cash

Revoace Direct Pay

Finance Charges

EOM AR Balance

 

AGING SCHEDULE

 

 

 

 

 

 

 

% of Total Aging

 

 

 

 

 

Current

 

Current Month

 

1 Month Prior

 

2 Months Prior

 

Current

 

 

 

 

 

 

 

 

 

 

 

1-30 DPD

 

 

 

 

 

 

 

 

 

 

 

31-60 DPD

 

 

 

 

 

 

 

 

 

 

 

61-90 DPD

 

 

 

 

 

 

 

 

 

 

 

91-120 DPD

 

 

 

 

 

 

 

 

 

 

 

121+ Days Past Due

 

 

 

 

 

 

 

 

 

 

 

Total Credits in Agings

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Aging

 

 

 

 

 

 

 

 

 

 

A/R RECONCILIATIONS

 

Calculated Ending A/R

 

 

 

 

Reported Ending A/R

 

 

 

 

Difference

 

 

 

 

 

 

 

 

 

Calculated Ending A/R

 

 

 

 

Total Aging

 

 

 

 

Difference

 

 

 

 

 

INELIGIBLES

 

Defaulted Receivables (Gross)

 

 

 

 

Non - U.S. Receivables

 

 

 

 

Receivables of Affiliates

 

 

 

 

Government Receivables > 2% of Outstanding Balance

 

 

 

 

Obligors of Defaulted Receivables (50%)

 

 

 

 

Rec.w/ Terms 31-90 > 10% of Outstanding Balance

 

 

 

 

Rec. w/ Terms > 90

 

 

 

 

Bankrupt Obligors

 

 

 

 

31-60 DPD if 31-60 DPD>11% Total A/R (Retail Division Only)

 

 

 

 

Customer Deposits

 

 

 

 

Remaining Balance of Customers now C.I.A.

 

 

 

 

Excess Level Pay A/R (> 20% of Retail A/R)

 

 

 

 

Unbilled Receivables

 

 

 

 

Account in Credit Hold

 

 

 

 

Accounts Placed with Collection Agencies

 

 

 

 

Credits less than 60 DPD

 

 

 

 

Aging Variance

 

 

 

 

 

 

 

 

 

Total Ineligibles (Excluding Contras)

 

 

 

 

 

 

 

 

 

Contra Accounts

 

 

 

 

 

 

 

 

 

Total Ineligibles

 

 

 

 

 

 

 

 

 

Eligible Receivables

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Ferrellgas Receivables, LLC Monthly Servicer Report

For the Month Ended:

MM/DD/YY

($)

 

 

 

Current Month

 

One Month Prior

 

Two Months Prior

 

BORROWING BASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total A/R

 

 

 

 

 

 

 

Less: Total Ineligibles

 

 

 

 

 

 

 

Eligible Receivables

 

 

 

 

 

 

 

Less: Total Excess Amounts

 

 

 

 

 

 

 

NET RECIEVABLES BALANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESERVES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loss Reserve

 

 

 

 

 

 

 

Dilution Reserve

 

 

 

 

 

 

 

Total Dynamic Reserve

 

 

 

 

 

 

 

Reserve Floor

 

 

 

 

 

 

 

Yield Reserve

 

 

 

 

 

 

 

Servicing Reserve

 

 

 

 

 

 

 

Required Reserve %

 

 

 

 

 

 

 

Required Reserve $ (RR)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FUNDING AVAILABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Receivables Balance (NRB)

 

 

 

 

 

 

 

Less: Required Reserve

 

 

 

 

 

 

 

BORROWING BASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Outstanding (CO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Availability or Required Paydown

 

 

 

 

 

 

 

 

TRIGGER COMPLIANCE

 

 

 

 

 

 

 

 

Compliance Test

 

Compliance Level

 

 

 

 

 

 

 

 

 

Asset Interest

 

(CO+RR) / NPB < 100%

 

In Compliance

 

 

 

 

 

 

 

 

 

3M Avg. 61+ DPD Ratio

 

Less than 14%

 

In Compliance

 

 

 

 

 

 

 

 

 

3M Charge-Off Ratio

 

Less than 0.9%

 

In Compliance

 

 

 

 

 

 

 

 

 

3M Dilution Ratio

 

Less than 4.25%

 

In Compliance

 

 

 

EXCESS CONCENTRATIONS

 

 

 

Obligor Name

 

Short Term Debt Rating

 

Allowable %

 

Total Receivables

 

% of Total

 

Excess
Receivables

1.

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of MM/DD/YY is in
accordance with the Receivables Purchase Agreement dated January 19, 2012 and
that all representations and warranties related to such Agreement are restated
and reaffirmed.

 

Signed:

 

 

Date:

 

Title:

Director - Ferrellgas Receivables LLC

 

 

 

2

--------------------------------------------------------------------------------


 

ANNEX B

 

EXHIBIT VII

 

FORM OF INTERIM REPORT

 

[See attached]

 

Exhibit VII-1

--------------------------------------------------------------------------------


 

Ferrellgas Receivables, LLC Interim Servicer Report

For the Period Ended:

MM/DD/YY

($ in 000)

 

Enter Date of Interim Report:

 

MM/DD/YY

 

 

 

 

 

 

 

 

 

 

 

Retail Ending A/R

 

 

 

 

 

 

Blue Rhino Ending A/R

 

 

 

 

 

 

FNA Ending A/R

 

 

 

 

 

 

Total Ending A/R

 

 

 

 

 

 

 

 

 

 

 

 

 

Retail Unapplied Cash

 

 

 

 

 

 

Blue Rhino Unapplied Cash

 

 

 

 

 

 

FNA Unapplied Cash

 

 

 

 

 

 

Total Unapplied Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Net Ending A/R

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: (from most recent Monthly Report)

 

 

 

 

 

 

Ineligible Receivables (excluding contras)

 

 

 

 

 

 

Contra Ineligibles *

 

 

 

 

 

 

Excess Concentration Amounts

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Receivables Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Reserve (%) (from most recent Monthly Report)

 

 

 

 

Required Reserves ($)

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculated Availability

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Potential Aggregate Capital

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Outstanding Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

(Capital Reduction Required) or Additional Available

 

 

 

 

 

 

 

 

 

 

 

 

 

Action Taken: Incremental Purchase / (Reduction Amount)

 

 

 

 

 

 

 

 

 

 

 

 

 

New Capital Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

In Asset Compliance (Y/N)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Contra Ineligibles to be updated on the 8th business day of each calendar
month.

 

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of MM/DD/YY in
accordance with the Receivables Purchase Agreement dated January 19, 2012. Each
of the conditions set forth in Section 6.2 of the RPA are met as of the date
hereof except the following exceptions to Section 6.2:    None

 

Signed by one of following:

 

 

 

 

 

Signed:

 

 

Date:

 

Title:

Director - Ferrellgas Receivables LLC

 

 

 

--------------------------------------------------------------------------------